Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the examiner notes the same prior art as that of the previous final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous final rejection.

Applicant’s arguments, see page 7, filed 4/13/2022, with respect to 35 U.S.C 112(a) for claims 1 and 5 have been fully considered and are persuasive.  The rejection of 1/13/2022 has been withdrawn. 

Applicant’s arguments, see page 7, filed 4/13/2022, with respect to 35 U.S.C 112(b) for claims 1 have been fully considered and are persuasive.  The rejection of 1/13/2022 has been withdrawn. 

Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. The examiner respectfully believes that the claims of the instant application as of the amendment filed 4/13/2022 are broad enough to be read on by the prior art of record EP3248718A1 FUJITA, US 20170114466 A1 LEVY, US 20140262198 A1 Bruck, and US7520745B2 Oomens.  Furthermore, prior art US 20120230781 A1 Hoffer is added to the rejections disclosed herein.  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.
.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein flowing cooling fluid includes removing heat such that liquation cracking is prevented” is unclear because the operations are not positively recited in the specification or claims.  One skilled in the art would not be apprised of what specific structure meets the claimed structure/elements.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of “wherein flowing cooling fluid includes removing heat such that liquation cracking is prevented” is unclear because the operations are not positively recited in the specification or claims.  One skilled in the art would not be apprised of what specific structure meets the claimed structure/elements and it is therefore does not further limit claim 1 of which claim 5 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 7, 8, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20120230781 A1 Hoffer (hereinafter “Hoffer”). 
Regarding claim 1, FUJITA teaches, except where struck through, A method of cooling a component during laser cladding (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2), comprising: providing the component; attaching a flow adapter (jig 103) to the component (work 120); and flowing cooling fluid (cooling medium par. 23) through the flow adapter (par. 23); and flowing the cooling fluid through the component during laser cladding (par. 23; par. 24) .  FUJITA does not teach wherein attaching the flow adapter to the component includes fluidly communicating at least one adapter channel to one or more component channels, and wherein flowing the cooling fluid through the at least one adapter channel passes cooling fluid through the one or more component channels to cool the component during laser cladding.  Hoffer teaches, wherein attaching the flow adapter (adapter 40) to the component (locking screw 70) includes fluidly communicating at least one adapter channel to one or more component channels (par. 36), and wherein flowing the cooling fluid through the at least one adapter channel passes cooling fluid through the one or more component channels to cool the component during laser cladding (par. 23). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita reference, to include wherein attaching the flow adapter to the component includes fluidly communicating at least one adapter channel to one or more component channels, and wherein flowing the cooling fluid through the at least one adapter channel passes cooling fluid through the one or more component channels to cool the component during laser cladding, as suggested and taught by Hoffer, for the purpose of providing the advantage that The impingement of the coolant helps maintain the temperature of the cutting insert at an acceptable level during operation (par. 23).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 3, FUJITA teaches, further comprising laser cladding the component (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 4, FUJITA teaches, wherein the cooling fluid is or includes compressed air (par. 24 teaches liquid or gas flow through the apparatus disclosed in FUJITA and this demonstrates the obviousness of using gasses such as compressed air for cooling; par. 17 teaches air is blown to cool the work piece, and for air to be blown it is obvious that it is compressed and also, the use of pressurized air in the analogous component is obvious as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11)).

Regarding claim 6, Hoffer teaches, wherein attaching the flow adapter includes sealing at least a portion of the flow adapter to the component using a seal (seal 118) attached to the flow adapter (par. 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita reference, to include wherein attaching the flow adapter includes sealing at least a portion of the flow adapter to the component using a seal attached to the flow adapter, as suggested and taught by Hoffer, for the purpose of providing the advantage of providing a fluid-tight seal (par. 29). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 7, FUJITA teaches, wherein the flow adapter includes a complimentary shape to the component (par. 24 discloses “Thus, when the back surface (lower surface) of the work 120 is brought into contact with the upper surface of the jig 103, the groove-shaped channels 131 open to the contact surface side are sealed” which renders obvious the fact that the shape of the work 120 has a shape complementary to the upper surface of jig 103 as suggested and taught by FUJITA, for the purpose of providing a means to it is possible to shape a high-precision three dimensional laminated and shaped object (par. 11)). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 8, Hoffer teaches, wherein flowing the cooling fluid includes flowing cooling fluid through a plurality of openings in the flow adapter and into the one or more component channels (par. 36). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita reference, such that wherein flowing the cooling fluid includes flowing cooling fluid through a plurality of openings in the flow adapter and into the one or more component channels, as suggested and taught by Hoffer, for the purpose of providing fluid communication (par. 26).The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 10, FUJITA teaches, except where struck through, A system for cooling a component during a laser cladding process (par. 19 discloses LMD (Laser Metal Deposition) type three-dimensional laminating which is analogous to cladding; par. 2; par. 23; par. 24), comprising: a flow adapter (jig 103) sized and configured to attach to a cooling fluid source (par. 28 teaches cooling fluid moving into the apparatus, moving through the apparatus, and moving external to the apparatus, therefore it is obvious the inlets and outlets are configured to be attached to a cooling fluid source; flow inlets 132; flow outlet 133); (par. 23; par. 24; par. 25).  FUJITA does not teach and to the component (locking screw 70)  such that a cooling fluid supplied to the flow adapter flows through the flow adapter and through the component (par. 23, par. 36).  Hoffer teaches, and to the component such that a cooling fluid supplied to the flow adapter flows through the flow adapter and through the component.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA reference, to include and to the component such that a cooling fluid supplied to the flow adapter flows through the flow adapter and through the component, as suggested and taught by Hoffer, for the purpose of providing the advantage that The impingement of the coolant helps maintain the temperature of the cutting insert at an acceptable level during operation (par. 23).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 11, Hoffer teaches, wherein the flow adapter includes a body defining at least one adapter channel (inlets 62 and 102) configured to be in fluid communication with one or more component channels of the component (a pair of intersecting transverse locking screw bores 80)  when attached to the component (see fig. 1 and 2), wherein the body is configured to connect to the cooling fluid source (par. 36).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita reference, such that wherein the flow adapter includes a body defining at least one adapter channel configured to be in fluid communication with one or more component channels of the component when attached to the component, wherein the body is configured to connect to the cooling fluid source, as suggested and taught by Hoffer, for the purpose of providing fluid communication (par. 26).The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 12, FUJITA teaches, except where struck through, wherein the body includes a complimentary shape to the component (par. 24 discloses “Thus, when the back surface (lower surface) of the work 120 is brought into contact with the upper surface of the jig 103, the groove-shaped channels 131 open to the contact surface side are sealed” which renders obvious the fact that the shape of the work 120 has a shape complementary to the upper surface of jig 103, as suggested and taught by FUJITA, for the purpose of providing a means to improve the shaping accuracy of the three-dimensional laminated and shaped object 130 and the finishing processing accuracy (par. 24)).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20120230781 A1 Hoffer (hereinafter “Hoffer”) in view of US 20140262198 A1 Bruck (hereinafter “Bruck”). 
Regarding claim 5, FUJITA and Hoffer do not teach wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented. Along the same field of endeavor, Bruck is considered analogous art because Bruck discloses Superalloy components, such as steam and gas turbine blades or vanes, are cooled during welding fabrication or repair, so as to reduce likelihood of weld metal and weld heat affected zone cracking during weld solidification and during post weld heat treatment (Bruck abstract).  Bruck teaches wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented (par. 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA and Hoffer references, such that wherein flowing the cooling fluid includes removing heat such that liquation cracking is prevented, as suggested and taught by Bruck, for the purpose of providing a means to advantageously minimize likelihood of weld and/or substrate cracking during weld solidification and post weld heat treatment (par. 29).  

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20120230781 A1 Hoffer (hereinafter “Hoffer”) in view of US 20170114466 A1 LEVY (hereinafter “LEVY”).
Regarding claim 9, FUJITA and Hoffer do not teach wherein the component is a fuel nozzle swirler assembly. Examiner wishes to point out to applicant that claims 1-7 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details). Along the same field of endeavor, LEVY is considered analogous art because LEVY discloses methods for treating articles, turbine components and airfoils (abstract) that involve additively manufacturing a portion of the component (par. 60).  LEVY teaches wherein the component is a fuel nozzle swirler assembly (par. 3 and par. 16 teach “components of gas turbine engines such as airfoils, blades (buckets), nozzles (vanes), shrouds, combustors, rotating turbine components, wheels, seals, 3d-manufactured components with HTW alloys and other hot gas path components”, of which a fuel nozzle swirler has the same structure).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA and Hoffer references, such that wherein the component is a fuel nozzle swirler assembly, as suggested and taught by LEVY, for the purpose of providing a means for advantageously forming a treated article including an unused article conformation (par. 4).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 13, FUJITA and Hoffer do not teach wherein the component is a fuel nozzle swirler assembly. Examiner wishes to point out to applicant that claims 1-7 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2114 R1-2115 R2 for further details). Along the same field of endeavor, LEVY is considered analogous art because LEVY discloses methods for treating articles, turbine components and airfoils (abstract) that involve additively manufacturing a portion of the component (par. 60).  LEVY teaches wherein the component is a fuel nozzle swirler assembly (par. 3 and par. 16 teach “components of gas turbine engines such as airfoils, blades (buckets), nozzles (vanes), shrouds, combustors, rotating turbine components, wheels, seals, 3d-manufactured components with HTW alloys and other hot gas path components”, of which a fuel nozzle swirler has the same structure).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA and Hoffer references, such that wherein the component is a fuel nozzle swirler assembly, as suggested and taught by LEVY, for the purpose of providing a means for advantageously forming a treated article including an unused article conformation (par. 4).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.


Claims 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3248718A1 FUJITA (hereinafter “FUJITA”) in view of US 20120230781 A1 Hoffer (hereinafter “Hoffer”) in view of US 20170114466 A1 LEVY (hereinafter “LEVY”) in view of US7520745B2 Oomens (hereinafter “Oomens”).
Regarding claim 14, FUJITA, Hoffer, and LEVY do not teach wherein the body defines a neck for extending into a central channel of the fuel nozzle swirler assembly. Along the same field of endeavor, Oomens is considered analogous art because Oomens discloses A premix burner, for example for a gas turbine, having a conical swirl generator (1) and a cylindrical mixing section (2) which follows it in the direction of flow (abstract).  Oomens teaches wherein the body defines a neck (contained within mixing section 2, see Oomens figure 1 below) for extending into a central channel of the fuel nozzle swirler assembly (swirl generator 1; see Oomens fig. 1 below that shows the mixing section 2 extending into the central channel of the swirler assembly).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA, Hoffer, and LEVY references, to include wherein the body defines a neck for extending into a central channel of the fuel nozzle swirler assembly, as suggested and taught by Oomens, for the purpose of providing a means to advantageously stabilize the flame and prevent flashbacks (Oomens column 5 lines 66 and 67).  The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.


    PNG
    media_image1.png
    469
    592
    media_image1.png
    Greyscale


Regarding claim 15, Oomens teaches wherein the body (mixing section 2) defines a conic face complimentary to a shape of the fuel nozzle swirler assembly for receiving and contacting an outer shield of the fuel nozzle swirler assembly (swirl generator 1; see Oomens figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA, Hoffer, and LEVY references, such that wherein the body defines a conic face complimentary to a shape of the fuel nozzle swirler assembly for receiving and contacting an outer shield of the fuel nozzle swirler assembly, as suggested and taught by Oomens, for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.


    PNG
    media_image2.png
    762
    878
    media_image2.png
    Greyscale

Regarding claim 16, Oomens teaches wherein the at least one adapter channel is an axially defined channel extending partially into the body (see Oomens figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA, Hoffer, and LEVY references, to include wherein the at least one adapter channel is an axially defined channel extending partially into the body, as suggested and taught by Oomens, for the purpose of providing for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53).


    PNG
    media_image3.png
    505
    619
    media_image3.png
    Greyscale


Regarding claim 17, Oomens teaches wherein the neck includes a plurality of radial openings defined therethrough and positioned to allow fluid communication (the flow profile of which is indicated by the arrows 7, column 5 lines 37 to 67) between the at least one adapter channel and the one or more component channels (column 5 lines 37 to 67; see figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FUJITA, Hoffer, and LEVY, references to include wherein the neck includes a plurality of radial openings defined therethrough and positioned to allow fluid communication between the at least one adapter channel and the one or more component channels, as suggested and taught by Oomens, for the purpose of providing for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.


    PNG
    media_image4.png
    525
    613
    media_image4.png
    Greyscale

Regarding claim 18, Hoffer teaches further comprising a seal channel defined in the neck configured to receive a seal (seal 118; figs. 1 and 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita reference, to include further comprising a seal channel defined in the neck configured to receive a seal, as suggested and taught by Hoffer, for the purpose of providing the advantage of providing a fluid-tight seal (par. 29). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 19, Hoffer teaches further comprising the seal (seal 118) disposed in the seal channel and around the neck for sealing the fuel nozzle flow adapter to the swirler assembly (figs. 1 and 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita, Levy, and Oomens references, to include further comprising the seal disposed in the seal channel and around the neck for sealing the flow adapter to the fuel nozzle swirler assembly, as suggested and taught by Hoffer, for the purpose of providing a fluid-tight seal (par. 29). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.

Regarding claim 20, Oomens teaches wherein the plurality of radial openings are disposed between the seal channel and the conic face such that when the flow adapter is pressed into the fuel nozzle swirler assembly and abutting the conic face, the radial holes fluidly communicate the at least one adapter channel and the one or more component channels (see figure 1 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fujita, Hoffer, and Levy references, to include wherein the plurality of radial openings are disposed between the seal channel and the conic face such that when the flow adapter is pressed into the fuel nozzle swirler assembly and abutting the conic face, the radial holes fluidly communicate the at least one adapter channel and the one or more component channels, as suggested and taught by Oomens, for the purpose of providing a means to advantageously form transition passages (Oomens column 5 lines 52 to 53). The examiner wishes to point out that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); see MPEP 2115.  It is the examiner’s opinion that the article worked upon in the instant application is the component.




    PNG
    media_image5.png
    484
    615
    media_image5.png
    Greyscale


                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761